United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-20917
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JULIO CESAR VALLADARES,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:05-CR-247-3
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Julio Cesar Valladares was convicted of conspiracy and

harboring illegal aliens for private financial gain and sentenced

to serve 18 months in prison and a three-year term of supervised

release.   Valladares argues on appeal that the district court

erred by denying his request for an adjustment to his sentence

based on his allegedly minor role in the offense.

     Valladares contends that he was significantly less culpable

than other participants in the underlying offense and that he

should have received a corresponding reduction to his sentence.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-20917
                                -2-

The district court’s conclusion that Valladares was not entitled

to this adjustment is plausible in light of the record as a

whole.   See United States v. Villanueva, 408 F.3d 193, 203 & n.9

(5th Cir.), cert. denied, 126 S. Ct. 268 (2005).

     Valladares has shown no error in the district court’s

judgment.   Consequently, that judgment is AFFIRMED.